Name: Council Regulation (EEC) No 3534/92 of 7 December 1992 amending Regulation (EEC) No 1432/92 prohibiting trade between the European Economic Community and the Republics of Serbia and Montenegro
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 358/16 Official Journal of the European Communities 8 . 12. 92 COUNCIL REGULATION (EEC) No 3534/92 of 7 December 1992 amending Regulation (EEC) No 1432/92 prohibiting trade between the European Economic Community and the Republics of Serbia and Montenegro The terms of the prohibition on air transport services are defined in Annex I. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas under Regulation (EEC) No 1432/92 ('), trade between the European Economic Community and the Republic of Serbia and Montenegro is prohibited ; Whereas it is of utmost importance to strengthen the application of the embargo on the Republics of Serbia and Montenegro ; Whereas to this effect, the United Nations Security Council, acting under Chapter VII of the Charter of the United Nations, has in operative paragraphs 9 and 10 of Resolution 787 (1992) adopted provisions for a prohibi ­ tion of transhipment of certain products through the Republics of Serbia and Montenegro, unless certain condi ­ tions are met, and for the conditions under which omis ­ sion vessels are to be considered vessels of the Republics of Serbia and Montenegro ; Whereas the Ministers, meeting within the Council in the framework of the Political Cooperation, noted with concern the increasing violations and the inefficient character of current procedures ; whereas they agreed on the necessity of strengthening the application of sanctions in particular in the oil sector and more generally with regard to transhipment ; Whereas in these circumstances, it is necessary to amend Regulation (EEC) No 1432/92 accordingly ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, The conditions under which, in certain circumstances, vessels are to be considered vessels of the Republics of Serbia and Montenegro are defined in Annex II.' 2. The following Article 2 (a) shall be inserted : 'Article 2 (a) Notwithstanding the provisions of Article 2 (d), the transhipment of crude oil , petroleum products, omis ­ sion energy-related equipment, metals, chemicals, rubber, tyres, vehicles, aircraft and motors of all types, is prohibited, unless such transhipment is specifically authorized on a case-by-case basis by the Committee established by United Nations Security Council Reso ­ lution 724 (1991 ) under its "no objection" procedure.' 3 . The Annex shall be replaced by the following : Annex I Permission shall be denied to any aircraft to take off from, land in or overfly the territory of the Commu ­ nity if it is destined to land in or has taken off from the territory of the Republics of Serbia and Monte ­ negro, unless the particular flight has been approved, for humanitarian or other purposes consistent with the relevant resolutions of the United Nations Security Council, by the Committee established by the Security Council Resolution 724 (1991 ). Annex II Any vessel in which a majority or controlling interest is held by a person or undertaking in, or operating from, the Republics of Serbia and Montenegro shall be considered, for the purpose of implementation of Regulation (EEC) No 1432/92 and related legislation, a vessel of the Republics of Serbia and Montenegro, regardless of the flag under which the vessel sails.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1432/92 is hereby amended as follows : 1 . The last sentence of Article 1 shall be replaced by the following : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 151 , 3 . 6. 1992, p. 4. Amended by Regulation (EEC) No 2015/92 (OJ No L 205, 22. 7. 1992, p. 2). It shall apply with effect from 17 November 1992. 8 . 12. 92 Official Journal of the European Communities No L 358/17 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1992. For the Council The President D. HURD